In a forceful reply of Justice GRAVES to the dissenting opinion heretofore filed in this case, it is stated that the paper offered for probate as the last will of Mrs. Jackson was not, as stated in the dissenting opinion, left by the testatrix in the possession of Mr. Denny, the executor therein named, but remained until the death of Mrs. Jackson in possession of her mother, the named beneficiary, to whom it was given by the testatrix. Without any further examination of the record, I assume Justice Graves' statement as to this matter is accurate, and the statement in the dissenting opinion erroneous, but I fail to see that it is at all material to the question we are called upon to decide whether the purported will was left by the testatrix with the named executor or with the beneficiary. The fact that the testatrix did not revoke or destroy the will after her safe return from Port Arthur has the same force as evidence that it was not intended by her as conditional upon the death of herself and husband on that trip.
There is a further statement in the dissenting opinion which may be further elucidated. After discussing the case of Ferguson v. Ferguson (Tex. Sup.) 45 S.W.2d 1096, 79 A.L.R. 1163, it is said in that opinion: "I do not think my conclusions in this case can be hold in conflict with the holding in the Ferguson Case." That case was cited by both appellants and appellee in support of their respective contentions as to the construction of the offered will. The court held in the Ferguson Case that the instrument offered as a will was not conditional, though the facts tending to show it was intended as conditional were, in my opinion, stronger than the facts of this case. The court based its holding affirming the judgment probating the will on the well settled general rule that a will should not be held conditional and void, if it can be reasonably construed to be valid. This is the basis of the dissenting opinion in this case. The support for appellee's contention in this case found in the opinion in the Ferguson Case are quotations from opinions of courts of other states, which the court deciding the Ferguson Case declined to follow.